DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 have been canceled. Claims 12-28 are pending in the application and have been examined.

Claim Objections
Claim 1 objected to because of the following informalities:  the claim says, "coupling coupling" which is likely a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-14 and 16-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US 10,696,152 B2) hereinafter Nam.
Claim 12:
Nam discloses an air flap apparatus for a motor vehicle, encompassing: a frame having an air passthrough opening [Fig. 2, Items 1, 50]; a first air flap arrangement encompassing at least one first air flap arranged displaceably on the frame [Fig. 2, Items 11, 30a]; a second air flap arrangement, different from the first, encompassing at least one second air flap arranged displaceably on the frame [Fig. 2, Items 21, 30b]; a common motion drive system for displacing the first and the second air flap arrangement [Fig. 2, Item 100; Fig. 3a, Item 80]; a motion coupling for coupling both the first and the second air flap arrangement to the motion drive system [Fig. 3a, Items 120a, 141, 150] the first air flap arrangement being displaceable between a blocking position having a greater degree of coverage of a first portion of the air passthrough opening and a passthrough position having a lesser degree of coverage of the first portion of the air passthrough opening [Figs. 4a-4f, Item 30a]; the second air flap arrangement being displaceable between a closed position having a greater degree of coverage of a second portion, different from the first, of the air passthrough opening and an open position having a lesser degree of coverage of the second portion of the air passthrough opening [Figs. 4a-4f, Item 30b]; the motion coupling coupling the first and the second air flap arrangement to the motion drive system in such a way that the first and the second air flap arrangement are drivable by the motion drive system asynchronously for a displacement motion between a blocking operating state in which the first air flap arrangement is in the blocking position and the second air flap arrangement is in the closed position, and a passthrough operating state in which the first air flap arrangement is in the passthrough position and the second air flap arrangement is in the open position [col. 5, line 56 to col. 6, line8], wherein the motion coupling encompasses a toggle lever linkage having a first and having a second toggle lever that are connected to one another, pivotably around a toggle joint axis, to form a toggle joint [Fig. 3a, Items 130, 141a, 141b]; the first toggle lever being motion-transferringly coupled to the first air flap arrangement pivotably around a first toggle lever axis at a first distance from the toggle joint axis; and the second toggle lever being motion-transferringly coupled to the second air flap arrangement pivotably around a second toggle lever axis at a second distance from the toggle joint axis [Fig. 3a, Items 150a, 150b]; and the motion drive system being motion-transferringly coupled to the first and/or to the second toggle lever [Fig. 3a, Item 120a].
Claim 13:
Nam, as shown in the rejection above, discloses all the limitations of claim 12.
Nam also discloses wherein the toggle lever linkage is located, both in the blocking operating state and in the passthrough operating state, closer to an extended linkage position than to a collapsed linkage position [Figs. 4a-4f].
Claim 14:
Nam, as shown in the rejection above, discloses all the limitations of claim 13.
Nam also discloses wherein the toggle lever linkage is shifted from the more-extended position into a more-collapsed position, and back again into a more-extended position, upon a transition between the blocking operating state and the passthrough operating state [Figs. 4a-4f].
Claim 16:
Nam, as shown in the rejection above, discloses all the limitations of claim 12.
Nam also discloses wherein the first distance and the second distance differ by no more than 15% with reference to the quantitatively greater distance from among the first and the second distance [Fig. 3a, Items 130, 141a, 141b, 150a, 150b, distances are the same].
Claim 17:
Nam, as shown in the rejection above, discloses all the limitations of claim 12.
Nam also discloses wherein the first distance and the second distance differ by no more than 5% with reference to the quantitatively greater distance from among the first and the second distance [Fig. 3a, Items 130, 141a, 141b, 150a, 150b, distances are the same].
Claim 18:
Nam, as shown in the rejection above, discloses all the limitations of claim 16.
Nam also discloses wherein the motion drive system comprises a crank arm which is pivotable by the motion drive system around a drive pivot axis and which is articulated pivotably around a crank axis [Fig. 3a, Item 130], at a crank distance from the drive pivot axis, on at least one of the toggle levers; the crank distance differing by no more than 15% from the quantitatively greater distance from among the first and the second distance [Fig. 3a, Items 130, 141a, 141b, 150a, 150b, distances are the same].
Claim 19:
Nam, as shown in the rejection above, discloses all the limitations of claim 16.
Nam also discloses wherein the motion drive system comprises a crank arm which is pivotable by the motion drive system around a drive pivot axis and which is articulated pivotably around a crank axis [Fig. 3a, Item 130], at a crank distance from the drive pivot axis, on at least one of the toggle levers; the crank distance differing by no more than 5% from the quantitatively greater distance from among the first and the second distance. [Fig. 3a, Items 130, 141a, 141b, 150a, 150b, distances are the same]
Claim 20:
Nam, as shown in the rejection above, discloses all the limitations of claim 18.
Nam also discloses wherein the crank axis is the toggle joint axis. [Fig. 3a, Item 130]
Claim 21:
Nam, as shown in the rejection above, discloses all the limitations of claim 20.
Nam also discloses wherein in one operating state from among the blocking operating state and the passthrough operating state, a distance between the drive pivot axis and the first toggle lever axis is equal to at least one of no more than 25%, no more than 20% and no more than 15%, of the quantitatively greater distance from among the first and the second distance [Fig. 3a, Items 130, 145a 145b, same distance so 0%].
Claim 22:
Nam, as shown in the rejection above, discloses all the limitations of claim 18.
Nam also discloses wherein in one operating state from among the blocking operating state and the passthrough operating state, a distance between the drive pivot axis and the first toggle lever axis is equal to at least one of no more than 25%, no more than 20% and no more than 15%, of the quantitatively greater distance from among the first and the second distance [Fig. 3a, Items 130, 145a 145b, same distance so 0%].
Claim 23:
Nam, as shown in the rejection above, discloses all the limitations of claim 22.
Nam also discloses wherein in the respective other operating state from among the blocking operating state and the passthrough operating state, the distance between the drive pivot axis and the second toggle lever axis is equal to at least one of no more than 25%, no more than 20% and no more than 15%, of the quantitatively greater distance from among the first and the second distance [Fig. 3a, Items 130, 145a 145b, same distance so 0%].
Claim 24:
Nam, as shown in the rejection above, discloses all the limitations of claim 21.
Nam also discloses wherein in the respective other operating state from among the blocking operating state and the passthrough operating state, the distance between the drive pivot axis and the second toggle lever axis is equal to at least one of no more than 25%, no more than 20% and no more than 15%, of the quantitatively greater distance from among the first and the second distance [Fig. 3a, Items 130, 145a 145b, same distance so 0%].
Claim 25:
Nam, as shown in the rejection above, discloses all the limitations of claim 18.
Nam also discloses wherein each individual distance from among the first distance, second distance, and crank distance differs by at least one of no more than 15%, no more than 10% and no more than 5%, from the arithmetic distance mean of the first distance, second distance, and crank distance [Fig. 3a, Items 130, 145a 145b, same distance so 0%].
Claim 26:
Nam, as shown in the rejection above, discloses all the limitations of claim 21.
Nam also discloses wherein each individual distance from among the first distance, second distance, and crank distance differs by at least one of no more than 15%, no more than 10% and no more than 5%, from the arithmetic distance mean of the first distance, second distance, and crank distance [Fig. 3a, Items 130, 145a 145b, same distance so 0%].
Claim 27:
Nam, as shown in the rejection above, discloses all the limitations of claim 12.
Nam also discloses wherein at least one of the first air flap arrangement comprises a plurality of first air flaps that are connected to one another for displacement motion together and the second air flap arrangement comprises a plurality of second air flaps that are connected to one another for displacement motion together [Fig. 2, Items 30a, 30b].
Claim 28:
Nam, as shown in the rejection above, discloses all the limitations of claim 12.
Nam also discloses wherein at least one of the at least one first air flap is pivotable around a first flap pivot axis and the at least one second air flap is pivotable around a second flap pivot axis [Fig. 2, Items 30a, 30b].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nam as applied to claim 12 above, and further in view of Vaillancourt et al. (US 6,439,328 B1) hereinafter Vaillancourt.
Claim 15:
Nam, as shown in the rejection above, discloses all the limitations of claim 12.
Nam doesn’t explicitly disclose wherein the entire toggle lever linkage is also translationally displaceable relative to the frame for a transition between the blocking operating state and the passthrough operating state.
However, Vaillancourt does disclose wherein the entire toggle lever linkage is also translationally displaceable relative to the frame for a transition between the blocking operating state and the passthrough operating state. [col. 6, lines 37-42]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Nam with the disclosure of Vaillancourt to provide an alternative known means for rotating the shaft to cause movement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747